Title: From Alexander Hamilton to James McHenry, 19 March 1800
From: Hamilton, Alexander
To: McHenry, James



Sir,
N York March 19th. 1800

Cases, every day, occur to shew the immense inconvenience of being obliged to resort, for all articles of military supply, to the seat of government. The good of the service appears to me indispensibly to require the establishment of magazines in the great military districts with a small supply of the articles of constant necessity. This would obviate many difficulties, and produce, as I see, no inconvenience. I would therefore beg leave to call your particular attention to the subject.
S of War

